t c memo united_states tax_court gregory stewart malone and pamela joyce malone petitioners v commissioner of internal revenue respondent docket no filed date gregory stewart malone and pamela joyce malone pro sese james f prothro for respondent memorandum opinion cohen chief_judge this case was assigned to special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge dean special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule the motion also seeks an award of a penalty against petitioners under sec_6673 petitioners resided in fort worth texas at the time the petition in this case was filed respondent's notices of deficiency on date respondent mailed petitioners respective notices of deficiency determining the following deficiencies and additions to petitioners' federal income taxes petitioner gregory stewart malone taxable_year additions to tax_deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioner pamela joyce malone taxable_year additions to tax_deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the deficiencies in income_tax determined by respondent are based on the determination that petitioners received compensation prizes_or_awards and capital_gains during the years through no part of which was reported on federal_income_tax returns for those years the additions to tax under sec_6651 are based on respondent's determination that petitioners' failure_to_file timely federal_income_tax returns was not due to reasonable_cause the additions to tax under sec_6654 are based on respondent's determination that petitioners failed to pay the required estimated income_tax for the years in issue background on date this court received and filed petitioners' petition on date respondent's motion to dismiss for failure to state a claim upon which relief can be granted was filed under rule and it was requested therein that the united_states be awarded a penalty under sec_6673 petitioners filed a notice of objection to the motion on date by order dated date this court directed petitioners to file an amended petition stating specific allegations of error in the notice_of_deficiency and a separate statement of facts on or before date in addition this court set a hearing on respondent's motion on date petitioners filed an amended petition on date and a hearing was held in accordance with the order respondent asserts that this case should be dismissed for failure to state a claim because petitioners have failed to allege in the petition or amended petition any justiciable error and merely assert frivolous arguments as a protest against paying income taxes petitioners assert numerous arguments including assertions that a the amounts in the notices of deficiency are arbitrary and without foundation b petitioners do not voluntarily accept liability and the commissioner is therefore without authority to act c the internal_revenue_service irs does not exist as an agency of the federal united_states government d no determinations have been made in this case e there is no tax_court jurisdiction over this case f because there has been no prior judicial determination petitioners have been denied due process and g the substitutes for returns prepared by the irs in this case were not signed by petitioners or by the district_director and are invalid discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted the court may dismiss a petition when it appears beyond doubt that the taxpayer can prove no set of facts in support of his claim that would entitle him to relief under rule b and a petition must contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency and clear and concise lettered statements of the facts on which petitioner bases the assignments of error moreover any issue not raised in the pleadings is deemed conceded rule b 78_tc_646 73_tc_736 in general determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of any error nor any allegation of fact in support of a justiciable claim instead petitioners' filings contain a hodgepodge of rhetoric unsupported assertions and legalistic 2the internal_revenue_service restructuring reform act of rra publaw_105_206 sec a 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 is applicable however to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c 112_stat_727 the rra was enacted on date and accordingly sec_7491 is inapplicable to this case gibberish without any actual legal basis further petitioners did not file a proper amended petition as directed by the court in its order dated date petitioners are subject_to the federal_income_tax system the same as other citizens of the united_states having made up their minds petitioners do not seek to understand the law they merely seek to justify a position that they have already decided to take nevertheless we shall address some of their points by law enforcement of the internal_revenue_code is to be performed by or under the supervision of the secretary_of_the_treasury sec_7801 under sec_7802 a commissioner of internal revenue --there shall be in the department of the treasury a commissioner of internal revenue who shall be appointed by the president by and with the advice and consent of the senate the commissioner of internal revenue shall have such duties and powers as may be prescribed by the secretary_of_the_treasury contrary to petitioners' argument there is in fact and in law an irs see 899_fsupp_471 d nev recognizing a host of constitutional and statutory provisions that establish the irs is indeed a federal_agency argument to the contrary was found to be wholly frivolous petitioners argue that paying federal_income_tax is voluntary a misleading concept at best our federal_income_tax system provides for voluntary or self-assessment see sec_6201 sec_6203 assessment is recording the liability of the taxpayer sec_301_6201-1 proced admin regs the district_director shall assess taxes determined by the taxpayer as to which returns are made see also 362_us_145 imposition of the income_tax however is not voluntary see sec_1 there is hereby imposed on the taxable_income of-- every married individual who makes a single return jointly with his spouse under sec_6013 a tax determined in accordance with the table provided emphasis added furthermore if the secretary or his delegate3 determine sec_3 secretary is defined to mean the secretary_of_the_treasury or_his_delegate sec_7701 a delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described sec_7701 where a function is vested by the internal_revenue_code or any other statute in the secretary or_his_delegate and treasury regulations provide that such function may be performed by such officers as the commissioner or district_director the regulation shall constitute a delegation by the secretary of the authority to perform such function to the designated officer_or_employee sec_301_7701-9 proced admin regs an officer_or_employee authorized to perform a function by regulation is authorized to redelegate the performance of such function to an officer performing services under his supervision unless prohibited by order or directive sec_301_7701-9 proced admin regs petitioners claim to have been unable to find any delegation of power to revenue agents to perform income_tax examinations we refer them to deleg order no revised 1957_2_cb_1089 and deleg order no rev 1990_1_cb_294 even if such continued a deficiency in income_tax he is authorized to send to the taxpayer a notice_of_deficiency by certified or registered mail before assessing such deficiency sec_6212 sec_6201 when a taxpayer fails to file a return as petitioners here it is as if he filed a return showing a zero amount for purposes of assessing a deficiency 919_f2d_830 2d cir in such a case the deficiency is the amount of tax due 423_us_161 petitioners having failed to file federal_income_tax returns were sent notices of deficiency by certified or registered mail signed by the acting district_director once a statutory_notice_of_deficiency has been sent a taxpayer ha sec_90 days in which to file a petition with the united_states tax_court during this period no assessment for the deficiency may be made and no levy or proceeding in court for its collection can be made or begun or if a petition is filed until a decision of the tax_court is final sec_6213 petitioners have availed themselves of the statutory protections provided by congress by filing their petition and continued delegations did not exist it would have no legal impact on petitioners' rights and obligations as citizens since delegations are internal management rules and not substantive rules of law 95_tc_624 affd without published opinion 956_f2d_1168 9th cir accord 951_f2d_1065 9th cir cannot be heard to argue that they have been somehow deprived of their due process rights by this procedure the issue was decided by the supreme court at least years ago see 283_us_589 petitioners rely on 814_f2d_1363 9th cir revg 81_tc_855 and assert that there has been no determination_of_a_deficiency in their case and therefore the notices of deficiency are invalid in scar the court noted that the commissioner acknowledges in the notice that the deficiency is not based on a determination of deficiency of tax reported on the taxpayer's return and that it refers to a tax_shelter the commissioner concedes has no connection to the taxpayers or their return scar v commissioner supra pincite the facts of this case differ from those in scar petitioners evidently think that they fall within the rule_of scar because they admittedly filed no federal_income_tax returns but sec_6211 makes it clear that only if a return was made by the taxpayer does the tax shown on a return figure in the commissioner's determination_of_a_deficiency if no return is made the amount shown as the 'tax by the taxpayer upon his return' shall be considered as zero sec_301 a see laing v united_states supra nowhere in petitioners' petition or amended petition do they state any facts indicating that they did not receive the income that was the subject of the notices of deficiency the notices of deficiency include as unreported income employee compensation at the hearing on this motion petitioners admit working during the years in issue and to being compensated for that work the notices of deficiency compute petitioners' tax_liability using the appropriate tax_rate the notices unquestionably meet the minimum requirements the commissioner properly determined the deficiency within the meaning of sec_6212 at the hearing on this motion apparently reading from sec_6020 petitioners made much of the fact that substitutes for returns sfr's prepared by the commissioner in this case were not signed by them but where a taxpayer fails to file a return sec_6020 allows the secretary or the district_director or other authorized internal revenue_officer or employee sec_301_6020-1 proced admin regs to prepare one from his own knowledge and from such information as he can obtain through testimony or otherwise this section is however permissive not mandatory 983_f2d_25 5th cir 847_f2d_1379 9th cir further any inadequacies in sfr's or the absence of sfr' sec_4 do not defeat a taxpayer's liability or the commissioner's computation of a deficiency 961_f2d_1 1st cir roat v commissioner supra 65_tc_542 petitioners have failed to state a claim upon which relief can be granted accordingly we will grant so much of respondent's motion that moves to dismiss see 747_f2d_478 8th cir 4petitioners misinterpret 787_f2d_939 4th cir affg 84_tc_1308 to stand for the proposition that a sfr must be filed where a taxpayer does not himself file a tax_return what the court actually held in abrams was that warning letters sent by irs to tax_shelter investors were not notices of deficiency sec_6673 penalty we turn now to that part of respondent's motion that moves for an award of a penalty against petitioners under sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceedings is frivolous or groundless a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir affg an unreported order of this court based on well-established law petitioners' positions are frivolous and groundless the record in this case convinces us that petitioners were not interested in disputing the merits of either the deficiencies in income_tax or the additions to tax determined by respondent in the respective notices of deficiency rather the record demonstrates that petitioners regard this case as a vehicle to espouse their own misguided views of the tax laws of this country we are also convinced that petitioners instituted and maintained this proceeding primarily if not exclusively for purposes of delay dealing with this matter wasted the court's time and respondent's time and taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner gregory stewart malone to pay a penalty to the united_states in the amount of dollar_figure we will also require petitioner pamela joyce malone to pay a penalty to the united_states in the amount of dollar_figure see 969_f2d_951 10th cir affg tcmemo_1991_240 and tcmemo_1991_241 737_f2d_1417 5th cir coulter v commissioner 82_tc_580 an order of dismissal and decision will be entered granting respondent's motion to dismiss for failure to state a claim upon which relief can be granted
